638 N.W.2d 198 (2002)
Allen McKISSIC, Respondent,
v.
BOR-SON CONSTRUCTION and American Risk Funding Insurance/Crawford & Company, Relators.
No. C4-01-1831.
Supreme Court of Minnesota.
January 17, 2002.
Raymond R. Peterson, Minneapolis, for Respondent.
Larry J. Peterson, St. Paul, for Relators.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 26, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ K.A. Blatz
Chief Justice.